        Case 1:20-cv-11065-KPF Document 7 Filed 04/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELVIS MARTINEZ and ERNESTO VERA,
individually and on behalf of others
similarly situated,

                           Plaintiffs,
                                                    20 Civ. 11065 (KPF)
                    -v.-
                                                          ORDER
AVALANCHE CONSTRUCTION GROUP
INC., A & P QUALITY CONSTRUCTION
INC., and ARTHUR WILK,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      Plaintiffs filed the Complaint in this case on December 30, 2020. (Dkt.

#1). Electronic summons issued on January 4, 2021. (See Dkt. #4). No

Defendant has yet appeared or answered. To date, Plaintiffs have not

initiated default proceedings or otherwise prosecuted this case. Therefore,

Plaintiffs are ORDERED TO SHOW CAUSE, in writing, on or before May 10,

2021, why Plaintiffs' case should not be dismissed for failure to prosecute.

      SO ORDERED.

Dated: April 9, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
